Name: Council Regulation (EEC) No 1033/84 of 31 March 1984 fixing for the 1984/85 marketing year the activating price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/41 COUNCIL REGULATION (EEC) No 1033 /84 of 31 March 1984 fixing for the 1984/85 marketing year die activating price for aid, the guide price and the minimum price for peas, field beans and sweet lupins Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1984/ 85 marketing year the activating price for aid for peas and field beans, as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be:  51,24 ECU per 100 kilograms for peas and field beans ,  47,82 ECU per 100 kilograms for sweet lupins . Having regard to Council Regulation (EEC) No 143 1 / 82 of 18 May 1982 laying down special measures for peas and field beans (*), as last amended by Regulation (EEC) No 1032 / 84 ( 2 ), and in particular Article 2 ( 1 ) and ( 5 ) and Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 2 (2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market; Whereas Article 2 (3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a standard quality ; 2 . The price shall relate to soya cake having:  a total crude protein content of 44% ,  a moisture content of 1 1 % . Article 2 1 . For the 1984/ 85marketing year, the guide price for peas and field beans, as referred to in Article 2 of Regulation (EEC) No 1431 / 82, shall be 33,11 ECU per 100 kilograms. 2 . This price shall relate to products in bulk, sound, genuine and ofmerchantable quality, with 3 % impurities and, on the product as such , 14% moisture content. ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 39 of this Official Journal . ( 3 ) OJ No C 62 , 5. 3 . 1984, p. 22 . ( 4 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( 5 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 . Article 3 1 . For the 1984 / 85 marketing year, the minimum purchase price shall be: No L 107 /42 Official Journal of the European Communities 19 . 4 . 84  28,90 ECU per 100 kilograms for peas and field beans ,  31,97 ECU per 100 kilograms for sweet lupins . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. 2 . This price shall relate to products in bulk, sound, genuine and ofmerchantable quality , with 3 % impurities and, on the product as such, 14% moisture content. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD